DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

 Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-4, 6, 8-9, 13-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add that the shaft extends through the telescoping segments and having the movement of the manipulator between zones and chambers such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extractor must be shown in relation to the positioning between two seals or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the Applicant recites “a shaft” which is already recited in Claims 1 and 2. It is unclear whether or not “a shaft” in Claim 4 is the same as “a shaft” in Claim 1. For the purposes of examining based on the merits, the claim limitation of “a shaft” in Claim 4 will be interpreted as “a shaft” of Claim 1.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claims 8 recites that there is an extractor it is unclear as to what the extractor extracts. Upon examining the Specification closely, the extractor appears to be drawn to creating a negative pressure, but it doesn’t expressly define what the extractor extracts. For the purposes of examining based on the merits, the claim will be interpreted as the extraction of gas in between two seals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 3, 4, 6, 9, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0064728 to Yi et al in view of United States Patent No. 5540821 to Tepman et al.
In regards to Claim 1, Yi teaches an apparatus for coating workpieces comprising at least one introducing chamber 40a, 40b Fig. 1, at least one process zone 50a, 50b, at least one manipulator 41 displaceable in the direction of its longitudinal axis, the manipulator further comprising a shaft 243c Fig. 6 capable of holding and inserting a workpiece S substrate into the at least one introducing chamber, wherein the at least one introducing chamber 40a, 40b further comprises a duct (the combined structure of 243a, 243b) located in the introducing chamber, i.e., located on a side of the at least one introducing chamber, that faces away from the process zone (as it can rotate via 266, thus it can turn towards or away to 50a, 50b), the duct further comprising at least two telescopic segments 243a, 243b) that are pushable into one another (as they are slidable in each other [0087]), wherein a first telescopic segment 243b is smaller than a second telescopic segment 243a, where the shaft runs through the telescopic segments [0038-0090].
Yi does not expressly teach the telescopic segments are circular in shape and does not teach at least one seal located in an intermediate region between a section of the outer circumference of the first telescopic segment and a section of the inner circumference of the second telescopic segment.


    PNG
    media_image1.png
    538
    598
    media_image1.png
    Greyscale


It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the telescoping segments that would tend to point toward the non-obviousness of freely selecting cylindrical telescoping segment shapes as shown in Tepman with a circumference from the polygonal telescoping segments of Yi.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
Furthermore, because Tepman teaches an additional seal as shown in the annotated Fig. 1 above, it would be obvious to one of ordinary skill in the art, to have added the seal as per the shape arrangement of the telescoping structure over a shaft, to the telescoping structure of Yi. See MPEP 2143, Motivations A-E. One would be 
In regards to Claim 2, Yi teaches the sum of the lengths of the at least two telescopic segments is at least as large as the distance between an introducing position in the at least one introducing chamber and a coating position in the at least one process zone, as Yi teaches in Fig. 3D.
In regards to Claim 3, Yi teaches a plurality of introducing chambers, each of which receives a shaft capable of holding and inserting a workpiece substrate and a duct with telescopic segments, as shown in Fig. 1-6.
In regards to Claim 4, Yi teaches a plurality of introducing chambers, each of which receives a shaft 243c capable capable of holding and inserting a workpiece substrate and a duct (the combination of 243a, 243b) with telescopic segments (243a and 243b separately).
In regards to Claims 6 and 13, Yi does not expressly teach the duct has at least 3 and at most 12 telescopic segments, the duct has at least 4 and at most 8 telescopic segments.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate the number of telescoping segments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  The resulting apparatus would produce 4 telescoping segments for the duct work, thus fulfilling the limitations of the claim.

In regards to Claim 14, Yi does not expressly teach the duct has at least 5 and at most 6 telescopic segments.
Tepman teaches the duct is a series of segments (Col. 6 lines 35-45) and shows approximately 3 segments in Fig. 1, but does not expressly teach the duct has at least 3, and at most 12, telescopic segments, or wherein the duct has at least 4, and at most 8, telescopic segments, or wherein the duct has at least 5, and at most 6 telescopic segments.  
However, because there is an express suggestion that there are more than two segments with the word “series” as taught by Tepman, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have made the number of segments 3-6 segments to that of Yi. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to double the two or three segments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 16, Yi in view of Tepman do not expressly teach a plurality of sealing rings.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  The resulting apparatus fulfills the limitations of the claim. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0064728 to Yi et al in view of United States Patent No. 5540821 to Tepman et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2014/0290862 to Sugi.
The teachings of Yi and Tepman are relied upon as set forth in the above 103 rejection above.
In regards to Claim 8, Yi in view of Tepman do not expressly teach an extractor Is located between two sealing elements in the intermediate region.
Sugi teaches a shaft 45a Fig. 1, 3B with a rotating tube/cylinder (like a telescoping section) 45b with two seals 135, 136 (and generic structure shown in Fig. 3B) with an extractor 320, 330 (which is a gas drying outlet for a gas collection mechanism [0053]) for space 202 to dry out the space therein, but also a coolant supply in order to create a hermetic state for cooling the shaft structure [0026-0030].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yi in view of Tepman with the O-ring seal for sliding and cooling/extracting structure of Sugi. One would be motivated to do so to cool 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2005/0123386 to Nishimura, which teaches a rotating and telescoping arm shaft for a robot for wafer carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716